DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.

Applicants' arguments, filed June 1, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 32 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth herein.
Independent claims 13 and 21 were rejected as claiming new matter. Applicants state that these claims have been amended and the claims are now supported, the claims still contain new matter.
Each independent claim requires the preparation of an emulsion, and the recited classes of required ingredients are specified to be in either the oil or aqueous phase. Support for this amendment of ¶ [0014] is cited by Applicants. While this paragraph mentions that the dye formula can be composed of two phases that may be an oil phase and an aqueous phase, it does not specify which ingredient classes are present in each phase. This paragraph states that “the oil phase may comprise emulsifying wax and 
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to additional locations, such as by page and line number, wherein support may be found for the instant invention.

Claim 22 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) new matter rejection is MAINTAINED for the reasons of record set forth herein.
Applicants cite to ¶ [0048] of the PGPub of the instant application in support of amended claim 22. This location was also cited by the Examiner in the previous Office Action and discloses that “[t]he product is released into the environment 352, at 302, which includes oxygen and other typical atmospheric gases”. Figure 3 indicates release into “air-oxygen”. From these disclosures, it is clear that the intended use environment of the composition contains not only oxygen but also “air” or “typical atmospheric gases”. Use in any environment that includes oxygen was not disclosed in the application as originally filed and therefore claim 22 still contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations, such as by page and line number, wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 21 – 28 were rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 7,857,863) in view of Viva Natural Shade Mousse (Mintel record, July 2003) as evidenced by Massoni et al. (US 2009/0114237) and Sendelbach et al. (US 2003/0215479). This rejection is MAINTAINED for the reasons of record set forth herein.
Koike et al. discloses a one-part hair dye composition comprising (A) the colorants 5,6-dihydroxyindole and 5,6-dihydroxyindole-2-carboxylic acid; (B) either ascorbic acid or salt thereof, reading on an antioxidant, or sulfurous acid or a salt thereof and (C) an alkali agent (whole document, e.g., abstract).  While air-oxidative hair dye compositions that use melanin precursors such as indoles or indolines require a coupler in combination with a melanin precursor to change the color of hair (col 1, ln 11 – 16), the disclosed compositions overcome this problem and does not require a melanin precursor and coupler (col 1, ln 39 onward). The amount of colorant component (A) can range from 0.05 – 5 wt% (col 1, ln 57 – 60), with 0.01 – 5 wt% of (B) (col 2, ln 1 – 5) and 0.01 – 20 wt% of (C) (col 2, ln 16 – 20). Surfactants can be incorporated to improve the foaming and coating properties and non-ionic, anionic, cationic or amphoteric surfactants being suitable (col 3, ln 53 onward) and a total surfactant content of 0.1 – 30 wt% (col 5, ln 47 – 49) and the surfactant can improve the foaming and coating properties (col 3, ln 53 – 57). Thickening polymers can also be included (col 2, ln 21 onward), that reads on an emulsion stabilizer. Components typically employed for hair dyes such as stabilizers, perfumes (reads on fragrance), touch improvers and chelating agents can be incorporated in addition to the other ingredients disclosed (col 7, ln 13 – 19). The composition can be provided in the form of an aerosol to maintain the dyeing power even after multiple uses and improve the dyeing power and can be produced by filling a pressure container with the hair dye compositions along with a propellant with a preferred internal pressure after filling being 0.3 – 0.5 mPa at 25°C (col 7, ln 25 – 45). To reduce the air remaining inside the container, it is preferred to carry out the clinching and deaeration simultaneously with the deaeration preferably performed at a pressure not greater than 48 kPa (col 7, ln 45 – col 8, ln 5). The stock dye composition was obtained, such as for the formulation in table 1 and filled into an aerosol test bottle and the propellant filled into the bottle after clinching (col 8, ln 14 onward). This required mixing of the components prior to disposing the mixture into the container. The compositions were dispensed onto hair, which required introduction into an oxygen containing environment (example 3 and 4, col 9). The formulation in table 3 comprises colorants; ascorbic acid; the alkalizer monoethanolamine; the surfactants or emulsifiers sodium lauryl sulfate, sodium polyoxyethylene lauryl ether sulfate and polyoxyethylene lauryl ether sulfate; stearyl alcohol and a combination of 95% ethanol and purified water as the carrier. 
The mixing of a combination of ingredients as recited in claim 13 or 21 is not disclosed.
Viva Mousse is a product that comprises a number of ingredients including: the colorants toluene-2,5-diamine sulfate, 2-amino-4-hydroxyethylaminoanisole and m-aminophenol; water (aqua) and cetearyl alcohol (carrier, solvent); the surfactants or emulsifiers sodium laureth sulfate, glyceryl stearate SE and sodium lauryl sulfate; the antioxidant ascorbic acid; the chelating agent disodium EDTA; the alkalizing agent ethanolamine; glycol stearate (identified in figure 1 of the instant application as a emulsion stabilizer); sodium cocoyl isethionate (identified in figure 1 of the instant application as a hair conditioning agent) and parfum (reads on fragrance) (ingredients of standard form, natural shade mousse). As evidenced by ¶ [0034] of US 2009/0114237, the colorants present in Viva Mousse are air oxidative colorants that do not require a coupler to develop. The propellants butane and propane are also present in the formulation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare by mixing the various ingredients in the Viva Mousse formulation and to package that formulation in the same manner as Koike et al. by placing disposing the composition in an aerosol container with a propellant. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because given the air-oxidative nature of the colorants in Koike et al., the compositions must be packaged in a way that allows for stable storage by minimizing contact with oxygen that could oxidize the coloring agents prior to being dispensed to color the hair and the ingredients must be mixed prior to packaging to insure uniform composition in each package. Koike et al. provides information on the amounts of the various ingredients that should be present in such formulations and how such compositions can be prepared and packaged. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results such as foam characteristics and intensity of the hair dyeing composition. There is no evidence of record as to the criticality of the claimed amounts.
The preparation of the hair dye composition as an emulsion is not disclosed although col 4, ln 42 of Koike discloses a creamy and stable foam.
Sendelbach et al. discloses a process of manufacturing hair or skin cosmetics products with part of the preparation occurring through an apparatus with microstructures units (whole document, e.g., abstract). Dispersed preparations of emulsions or suspensions play an outstanding role in the manufactures or hair or skin cosmetics with typical products in such groups including hair dye creams (¶ [0004]). The quality, consistency, effectiveness of the final products and the production process efficiency are dependent to a large extent on the manufacturing process (¶ [0004]). The disclosed method aims to improve the quality, consistency and effectiveness of hair and skin cosmetics, especially multi-phase, dispersion type products (¶ [0005]). In one embodiment, a creamy, highly viscous hair care composition that is preferably rinsed out can be prepared (¶ 0037]) and the preparation of hair dye creams, especially for oxidation dye pre-cursor products is especially preferred (¶ [0040]). First and second partial compositions are fed separately into the micromixer, the phases are mixed during condition through the micromixer and at least one hair cosmetic or skin cosmetic ingredient is contained in one of the partial compositions or added after the flow out of the micromixer (¶¶ [0012] – [0015]). The hair color compositions produced using this process can contain at least one oxidation dye precursor, (¶ [0039] onward). The portion of the phases to be homogenized in the finished emulsion conforms to the requirements of the final product to be manufactured, with the lipophilic phase for creams such as hair dye creams can be up to 50 percent by weight (¶ [0018]). An emulsifier or surfactant can also be present as a dispersing-assisting agent with nonionic, anionic, cationic, amphoteric or zwitterionic emulsifiers being suitable (¶ [0018]). Oil in water or water in oil emulsions can also be prepared using a “hot/hot process” in which both phases are heated and emulsification occurs in the hot phase (¶ [0020]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prepare the compositions disclosed by Koike et al. and Viva Natural Shade Mousse as an emulsified preparation (an emulsion).  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sendelbach et al. discloses that emulsions are a common form for hair cosmetics including hair dye creams and the person of ordinary skill in the art can readily select the appropriate final form for a composition such as those disclosed by Koike et al. and Viva Natural Shade Mousse. The location of each ingredient is related to the hydrophobicity or hydrophilicity of a particular ingredient. For example, chelating agents such as EDTA are water soluble and compounds such as ethanolamine (alkalizing agent) is miscible with water and would reasonably expected to be in the aqueous phase.  Amphiphilic molecules such as the surfactants and emulsifiers would reasonably be expected to be present at the interface of the two phases with portions of the molecules present in each phase. There is no evidence of record of the criticality of the phase localization of the various ingredients.

Applicants traverse this rejection on the grounds that the claims are drawn to a method of preparing a hair product with two phases that form an emulsion. Koike and Viva Mousse merely disclose a composition and fail to teach any of the claimed steps in the method. Sendelbach fails to indicate that the disclosed method could be applied to compositions of Koike and Viva Mousse and therefore known methods of combination would not have been taught or described and accordingly, a person of ordinary skill in the art would have no motivation to combine the references. The Office Action notes that Koike does not even disclosed mixing and the presence of surfactants does not indicate formation of an emulsion and the formulation does not contain emulsifiers but detergents and a person of ordinary skill in the art could not make an emulsion as claimed even if they were so inclined. Viva Mousse merely discloses a list of ingredients and the listed ingredient can be used for other purpose such as cleansing. Sendelbach is relied on to cure these deficiencies but does not suggest a method using the claimed composition and emulsion with an oil phase and aqueous phase as claimed or preparing a hair dye disposed in an aerosol container with a propellant and refers to hair cream products
These argument are unpersuasive. The rejection set forth previously and reiterated above does not rely on the compositions of either Koike et al. or Viva Mousse necessarily forming an emulsion, with the preparation of an emulsion rendered obvious by the disclosures of Sendelbach. Koike et al. disclose the disposition of the hair dye formulation in an aerosol container with a propellant while Sendelbach discloses steps that result in the preparation of an emulsion formulation. As discussed in much greater detail on p 3 – 4 of the Office Action mailed March 3, 2021, labels such as emulsifier, surfactant or detergent are used to refer to the same chemicals, such as sodium laureth sulfate or sodium laurel sulfate, and the particular label given to such compounds is different in the prior art and instant application does not patentably distinguish the instant claims. Applicants present no evidence to rebut the citations and discussion but rather simply asserted that a particular composition comprises detergents instead of emulsifiers. Arguments without factual support are mere allegations and are not found persuasive. When evaluating the scope and contents of the prior art, the explicit and implicit teachings of the prior art and the knowledge of the person of ordinary skill in the art must be considered. Additionally, the motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art. Even without specific disclosure of the steps necessary to prepare compositions having the ingredients disclosed by Koike and Viva Mousse, the person of ordinary skill in the art is aware of methods by which the different ingredients can be combined to prepare compositions that comprises a number of different ingredients. A person of ordinary skill is also a person of ordinary creativity, not an automaton and would be aware of general methods that can be used to prepare compositions such as mixing and references such as Sendelbach further inform such an artisan of the desirability of preparing an emulsion and the mixing step that are required to form an emulsion. Given the lack of guidance in Koike et al. and Viva Mousse as to how to prepare the disclosed formulations, the person of ordinary skill in the art would be motivated to use their knowledge and the disclosure of Sendelbach et al. to prepare an emulsion formulation that comprises the ingredients disclosed by Koike et al. and Viva Mousse. As discussed in greater detail above, which ingredients are in which phase of the emulsion will be determined, at least in part, by the hydrophobicity or hydrophilicity of each ingredient and there is no evidence that the claimed ingredients would not reasonable be expected to localize in the claimed phase. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness.
	
Claims 14 – 20 and 29 – 31 were rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al.as applied to claims 13 are 21 – 28 above, and further in view of Marenberg et al. (US 2010/0111896). This rejection is MAINTAINED for the reasons of record set forth herein.
Koike et al., Viva Natural Shade Mousse and Sendelbach et al. are discussed above.

Marenberg et al. discloses compositions and methods of preparing such products that comprise a human pheromone component, such as cosmetics (whole document, e.g., abstract). A body wash product in prepared in example 4 (¶ [0256] onward) with various ingredients in phases A – G. After establishing a vortex in the water using a propeller mix, the polyquaterium-10 is added to the vortex and after complete wetting, the propeller speed is adjusted to eliminate the vortex (¶ [0258]). When phase B is added, the composition is heated to 78-80°C and mixed until dissolved and clear, followed by mixing and forced cooling to 50-54°C (¶¶ [0259] – [0260]). Phase C is mixed separately (¶ [0261] and added to the phase AB mixture at 50-54°C (¶ [0261]). The ABC mixture is propeller mixed and forced cooled to 22-24°C with phases D, E, F and G being added separately in sequential order starting at 40°C (¶ [0262]). The product is then stored in tightly sealed containers (¶ [0263]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add the various ingredients of Viva Mousse in separate stages and at different temperatures in a process analogous to that used by Marenberg et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the various ingredients of the Viva Mousse must be mixed and prepared into a stock solution as in Koike et al. prior to be placed in a container with propellant as disclosed by Koike et al. While the solubility of many ingredients increases with increasing temperature, elevated temperatures may also increase reactivity or degradation of 

Applicants do not present any arguments regarding Marenberg et al. for the Examiner to address herein.

Claim 32 was rejected under 35 U.S.C. 103 as being unpatentable over Koike et al., Viva Natural Shade Mousse as evidenced by Massoni et al. and Sendelbach et al. as applied to claims 13 are 21 – 28 above, and further in view of Rossini (US 2017/0127792). This rejection is MAINTAINED for the reasons of record set forth herein.
Koike et al., Viva Natural Shade Mousse and Sendelbach et al. are discussed above. 

Rossini discloses that denatured alcohols as defined by the TTB (Alcohol and Tobacco Tax and Trade Bureau) permitted for use in cosmetics and personal care products include specially denatured (SD) alcohol 40-B (¶ [0047]). The TTB specifies how alcohol is denatured and the types of products in which the specific denatured alcohols are permitted for use (¶ [0046]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use an permitted denatured alcohol such as alcohol 40-B to prepare a hair dye compositions.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the Viva Natural Shade Mousse composition comprises denatured alcohol and this particular alcohol is among those permitted by the TTB for use in cosmetics and personal care products such as those disclosed by Koike et al., Viva Natural Shade Mousse and Sendelbach et al.

Applicants do not present any arguments regarding Rossini for the Examiner to address herein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.